Citation Nr: 1622622	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-23 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to April 1981, from July 1981 to December 1986, and from January 2003 to August 2004.  She also served in the Florida Army National Guard and Army Reserve with various periods of active duty for training and inactive duty for training from 1986 to 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2010, VA judged the Veteran as incompetent for purposes of managing VA payments.  See 38 C.F.R. § 3.353(a) (2015).  The Veteran's sister was named her fiduciary.

In November 2010, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO.  In June 2012, because the VLJ who presided over the November 2010 hearing had retired, the Board remanded the Veteran's claim so that the RO could schedule her for a new hearing before a VLJ.

In February 2013, the Veteran testified before a VLJ sitting at the RO.  In June 2013, the Board remanded the Veteran's claim for further development.  Thereafter, in April 2016, the Veteran was informed that the VLJ who conducted the February 2013 hearing had retired, and that she had the right to a new hearing.  In the April 2016 letter, the Veteran was instructed that, if she failed to respond within 30 days, the Board would assume that she did not want another hearing.  To date, she has not responded; therefore, the Board will proceed with the review of her claim.

The Board remanded the Veteran's claim for a TDIU in February 2011, June 2012, and June 2013.  The case has now returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims entitlement to a TDIU due to her service-connected disabilities.  She is service connected for cervical spine degenerative disc disease and arthritis, rated as 10 percent disabling, effective June 13, 2007.  She is also service connected for major depressive disorder, rated as 50 percent disabling, effective October 20, 2006, and 70 percent disabling, effective May 19, 2008.  Her combined disability rating is 60 percent, effective October 20, 2006, and 70 percent disabling, effective May 19, 2008.

Following the Board's June 2013 remand, the AOJ obtained the Veteran's outstanding VA treatment records and Social Security Administration records.

Additionally, the AOJ scheduled the Veteran for new VA examinations to address the nature and severity of her service-connected disabilities.  In a January 2014 letter, the Veteran and her fiduciary were informed that the local VA Medical Center (VAMC) would provide notice of the date and time of her scheduled examinations.  There is no further correspondence to the Veteran or her fiduciary from the AOJ or the VAMC regarding the date and time of these examinations.  A VA treatment record from later that month indicates that the examinations were cancelled due to the Veteran's failure to report.  

In a March 2015 letter, the AOJ requested that the Veteran complete a return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  To date, the Veteran has not returned the completed form.

In the February 2016 appellate brief, the Veteran's representative argued that, despite the fact that the January 2014 and March 2015 letters were sent to the Veteran's fiduciary, it was unclear whether the Veteran was actually informed.  In this regard, the Board notes that proper notice includes notice to the claimant or his or her fiduciary, if any, as well as to his or her representative, if any.  38 C.F.R. § 3.159(f) (2015).  

The most recent VA examinations addressing the nature and severity of the Veteran's major depressive disorder and cervical spine disorder occurred in December 2011 and April 2007, respectively.  Evidence associated with the claims file, including VA treatment records dated after January 2014, indicate that the Veteran's cervical spine degenerative disc disease and arthritis and major depressive disorder may have worsened.  See, e.g., May 2014 and July 2014 VA treatment records.

As it is unclear as to whether the VAMC provided proper notice of the actual date and time of the scheduled examinations, and because the Veteran's VA treatment records indicate her service-connected disabilities may have worsened, see Snuffer v. Gober, 10 Vet. App. 400 (1997), the Board finds that the Veteran's claim should be remanded to give her another opportunity to appear for new VA examinations.  The Veteran is notified that the failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2015).

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 Fed.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  Nevertheless, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), VA examinations addressing the functional effects of the Veteran's individual, and combined, service-connected disabilities would be helpful in resolving his claim for a TDIU.

Given the need to remand the Veteran's claim, the Veteran should be given another opportunity to complete and return a copy of VA Form 21-8940.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  In this regard, treatment records dated through November 9, 2011, are associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with, and ask that she complete and return, a Veterans Application for Increased Benefits Based on Unemployability, VA Form 21-8940.

2.  Obtain any outstanding VA treatment records pertinent to the Veteran's claims, and associate them with the record.  Such records dated through May 27, 2015, have been associated with the Veteran's claims file.

3.  After all outstanding records have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.

Based on examination of the Veteran, the examiner is asked to fully describe the functional effects of each of the Veteran's service-connected disabilities-currently cervical spine degenerative disc disease and arthritis and major depressive disorder -on her ability to perform activities of daily living, to include the physical and/or mental acts required for gainful employment.

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the examiner is asked to consider and discuss the combined effects of the Veteran's service-connected disabilities on her ability to perform the physical and/or mental acts required for gainful employment.

In particular, the examiner is asked to describe what types of employment activities would be limited because of her service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




